— In an action to recover damages for personal injuries, plaintiff appeals from an order denying her motion to amend the complaint so as to increase the damages claimed from $50,000 to $200,000. Order reversed on the law and the facts, without costs, and the motion granted, without costs, on the following conditions: That plaintiff (1) within five days from the entry of the order hereon, deliver to defendant a signed stipulation consenting to the inspection of all hospital records, including X rays, of the plaintiff since the time of her accident on September 23, 1948, up to and including the present time; and within thirty days from the entry of the order hereon (2) submit to a physical examination; (3) submit to an X-ray study of the colon; (4) submit to an oral examination by the comptroller as to the alleged subsequent injury sustained on or about October 8, 1949. Otherwise, order affirmed, without costs. No opinion. Nolan, P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ., concur.